VAUGHN, Judge.
The tablets were found in the pocket of a coat defendant was wearing at the time of his arrest. In support of his only assignment of error he contends that the judge did not properly instruct the jury on “the law of possession arising from the evidence.” The argument is groundless. Among other instructions the judge advised the jury:
“If the defendant had any amphetamine tablets in his pocket with his knowledge and consent that would constitute possession. If he had any in his pocket without his knowledge and consent, it would not constitute possession. So, it is a question of fact for you to determine.”
We find no prejudicial error in defendant’s trial.
No error.
Judges Britt and Arnold concur.